Citation Nr: 0500767	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include whether it was as the result of 
the use of tobacco products during service or due to nicotine 
dependence acquired in military service. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In April 1999, the RO denied service 
connection for the cause of veteran's death.  The appellant 
perfected an appeal to the Board.  In a March 2001 decision, 
the Board denied service connection for the cause of the 
veteran's death.  The appellant gave notice of appeal of the 
March 2001 Board decision to the United States Court of 
Appeals for Veterans Claims (Court). In February 2002, the 
appellant through counsel filed a brief and advanced a number 
of arguments, including the argument that VA erred in 
application of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) to 
appellant's claim.  The Secretary of VA filed a brief in 
March 2002, to which the appellant through counsel filed a 
reply in May 2002.  By Order of the Court dated September 24, 
2002, the Court vacated the March 2001 Board decision and 
remanded the matter to the Board for readjudication.  The 
Court decided that the August 27, 1998 development letter, 
September 1999 Statement of the Case (SOC), and October 1999 
Supplemental Statement of the Case (SSOC), fell short of the 
clear and specific notice required by the VCAA concerning the 
delegation of responsibility between VA and the appellant in 
procuring the information and evidence necessary to 
substantiate the claim.  Accordingly, the Board remanded the 
appellant's case to the RO for additional development that 
included affording the appellant the requisite degree of 
specificity of notice required by the VCAA.  This matter has 
now come back before the Board for readjudication. 





FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on May [redacted], 1995, and lists his immediate cause of death as 
cardiac arrest due to or as a consequence of myocardial 
infarction.

3.  According to the RO, at the time of the veteran's death, 
service connection was in effect for a digestive system 
disorder, residual of gall bladder removal, rated as 10 
percent disabling.  

4.  The competent medical evidence of record shows that the 
veteran's cause of death was not related to any service-
connected disabilities. 

5.  There is no competent medical evidence that links the 
veteran's fatal cardiac arrest, myocardial infarction, left 
lower lobe pneumonia, and laryngeal carcinoma, to the 
veteran's in-service tobacco use.  

6.  There is no competent medical evidence that the veteran 
acquired nicotine dependence during active service.  

7.  The competent medical evidence of record shows that the 
veteran's diagnosed cardiovascular disease (resulting in 
myocardial infarction and cardiac arrest), left lower lobe 
pneumonia, and laryngeal carcinoma were not present during 
service, and did not manifest to a compensable degree within 
one year from the date of the veteran's separation from 
service, and there is no medical evidence that otherwise 
establishes that these diseases were incurred in service.  

CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including cardiac arrest, myocardial infarction, left lower 
lobe pneumonia, and laryngeal carcinoma, due to the use of 
tobacco products or nicotine dependence, was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002); 38 C.F.R.       §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Post Court/Board Remand and VCAA

As previously noted, the Board remanded the appellant's case 
for additional development in May 2003.  On remand, in 
correspondence dated in May 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to her claim, including which portion of 
the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  During the course of this appeal, the 
Court handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
opinion withdrawn by 18 Vet. App. 112 (2004)].  In Pelegrini, 
the Court reaffirmed that the enhanced duty to notify 
provisions under the VCAA should be met prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  In the instant appeal, the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
appellant's case was readjudicated in May 2004 with 
consideration of all of the evidence of record, including 
evidence developed on Remand.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  

The May 2003 VCAA notice contained no specific request for 
the appellant to provide any evidence in the appellant's 
possession that pertained to the claim, or something to the 
effect that the appellant give VA everything she had that 
pertained to her claim.  38 C.F.R. § 3.159 (b)(1) (2004).  
Nevertheless, the RO asked the appellant for all the 
information and evidence necessary to substantiate the 
appellant's claim that the veteran's cause of death was due 
to service.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the appellant, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

Also pursuant to the Board's Remand, the RO obtained the 
veteran's service personnel records in connection with 
contentions raised by the appellant with respect to the 
question of whether the veteran served in combat.  The RO 
also obtained medical opinions on the cause of the veteran's 
death.  Thereafter, the RO considered all of the evidence of 
record, continued the denial of the claim, and issued a SSOC 
on the issue in May 2004.  Based on the foregoing, the Board 
finds that the RO complied with the Board's May 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board notes that the RO provided the appellant with 
a copy of the April 1999 rating decision, September 1999 SOC, 
October 1999 SSOC, and May 2004 SSOC, which together provided 
the appellant with notice as to the evidence needed to 
substantiate her claim and the reasons for the denial.  The 
September 1999 SOC and May 2004 SSOC provided the appellant 
with notice of all the laws and regulations pertinent to her 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's May 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.


II.	Evidence

The Certificate of Death indicated that the veteran died on 
May [redacted], 1995.  His death 
certificate listed his immediate cause of death as cardiac 
arrest due to or as a 
consequence of myocardial infarction.

The service medical records showed no entries that indicated 
that the veteran used tobacco products during service, or 
that he had complaints of or received treatment for a 
cardiovascular disorder, left lower lobe pneumonia, or 
laryngeal carcinoma during service. 

The DD Form 214 showed that the veteran was awarded the 
European Theater 
Ribbon, Pacific Theater Ribbon, American Theater Ribbon, 
Victory Medal, and 
Philippine Liberation Ribbon.  

Service personnel records showed that the veteran served on 
board the U.S.S. [redacted], from December 1943 to May 
1944, and the U.S.S. [redacted],  from May 1944 to April 
1946.  According to the Dictionary of American Naval Fighting 
Ships, the U.S.S. [redacted],  was a Destroyer Escort and the 
U.S.S. [redacted], was a Destroyer Tender.  No enemy attacks 
were documented in the vessels' chronology during the time 
periods the veteran served on board.  

In an October 1998 statement, the appellant asserted that the 
veteran started smoking cigarettes during service.  The 
appellant indicated that service personnel provided the 
veteran with cigarettes during service.  The appellant 
related that the longest time the veteran went without 
smoking was almost one day. 

Records from Our Lady of Bellefonte Hospital dated from 
January 1989 to January 
1990, included a January 1990 discharge summary that noted 
several diagnoses, 
including acute lateral wall myocardial infarction, history 
of anxiety disorder, and history of 50-plus pack year 
cigarette smoking.  Another January 1990 record noted that 
the veteran had a 50-year smoking history of two packs of 
cigarettes per day for the past 20 years. 

VA treatment records dated from August 1966 to May 1995 
included diagnostic impressions of anxiety and neurosis 
related disorders,  sometimes associated with the veteran's 
various financial and marital problems.  A November 1985 
record showed that the veteran reported that he had had 
nervous problems ever since the 1960s.  A November 
1970/December 1970 inpatient treatment record showed that the 
veteran reported that he enjoyed his time in the service.  VA 
treatment records also showed that in September 1966, the 
veteran reported that he smoked 2 to 2 1/2 packs of cigarettes 
per day, and sometimes more.  Records dated in March 1967, 
December 1984, May 1988, and July 1988, showed that the 
veteran continued to smoke cigarettes.  Records dated in 
January 1990 and April 1990 showed that the veteran stopped 
smoking for a while, but then he resumed smoking.  In May 
1990, the veteran reported that he had smoked cigarettes for 
the past 55 years.  In April 1992, the veteran reported that 
he had smoked cigarettes for the past 60 years.  A March 1993 
record noted an assessment of nicotine dependence.  In May 
1993, the veteran reported that he had smoked cigarettes for 
the past 55 to 60 years.  In May 1994, the veteran reported 
that he had smoked for the past 60 years.  A November 1994 
inpatient treatment record noted diagnoses of squamous cell 
carcinoma of the larynx diagnosed in May 1994, status post 
radiation therapy, arteriosclerotic coronary artery disease, 
myocardial infarction in 1990, and esophageal stricture with 
history of dilation in 1992.   It was further noted that the 
veteran reported that he had smoked cigarettes for the past 
55 years.  Records dated in March 1995 noted that the veteran 
continued to smoke.  The inpatient clinical record that 
described the events surrounding the veteran's death in May 
1995 noted the following diagnoses:  acute inferior 
myocardial infarction; left lower lobe pneumonia; laryngeal 
carcinoma, post radiation therapy; esophageal stricture; 
hiatal hernia; and coronary artery disease, status post 
myocardial infarction. 

In affidavits from the veteran's aunt and uncle signed in May 
1999, they maintained that they personally knew that the 
veteran started smoking during service.  They maintained that 
the veteran became addicted to smoking and he smoked until 
his death.  

In a June 1999 letter, the appellant maintained that the 
veteran became addicted to nicotine as a result of his 
smoking habit that began while in service.  The appellant 
maintained that the veteran's statements concerning the onset 
of his smoking were inconsistent and that the medication he 
took made him confused. 

In a November 2001 statement, [redacted], reported that he knew the 
veteran in 1933 and 1934.  [redacted], reported that he never 
recalled seeing the veteran smoke, and that he was around the 
veteran and his family a lot in 1938.  [redacted], indicated that he 
married the veteran's sister. [redacted], reported that he did not 
recall any remarks from the veteran's parents that he smoked.  
[redacted], recalled an episode in which the veteran came home on 
leave and brought him seven cartons of cigarettes, which were 
hard to get in the United States at that time.  [redacted], 
indicated that he did not know if the veteran smoked in 1946, 
when he came home from the service.  

The April 2004 VA heart examination report showed that the 
examiner reviewed the claims file.  The examiner provided a 
discussion of the reasons and bases for the conclusions and 
opinion he reached.  The examiner asserted that there was 
insufficient information in the record from which he could 
conclude that the veteran clearly and unmistakably entered 
service with a pre-existing nicotine addiction.  The examiner 
commented that there was no question that the veteran smoked 
throughout much of his life.  The examiner maintained that 
the question of whether the veteran started smoking during 
service was not known.  The examiner noted that the veteran 
was admitted to the hospital for a left lower lobe pneumonia 
associated with his laryngeal cancer and probable aspiration, 
which was as likely as not a major contributing factor to the 
veteran's death.  The examiner added that the acute inferior 
infarction was the associated cause of death, although he 
noted that this was listed as the acute cause of death.  The 
examiner assessed that the veteran had a very strong family 
history of cardiovascular disease.  The examiner concluded 
that the disease leading to the veteran's terminal demise was 
an acute myocardial infarction and laryngeal carcinoma, which 
was treated with radiation therapy that had required dilation 
of the veteran's esophagus.  The examiner maintained that the 
left lower lobe pneumonia was as likely as not secondary to 
the veteran's aspiration and was the cause of his admission 
to the hospital as well as a significant factor in the cause 
of his demise.  The examiner noted that the acute inferior 
infarction might have been the veteran's terminal event.  
Lastly, the examiner noted that it was as likely as not that 
the veteran's primary risk factor or principle risk factor 
was his family history.  

The March 2004 VA mental examination report showed that the 
psychiatrist reviewed the claims file.  The psychiatrist 
provided a discussion of the reasons and bases for the 
conclusions and opinion he reached.  The psychiatrist 
asserted that the diagnostic impressions noted in the VA 
treatment records indicated that those doctors considered the 
veteran as having a neurosis rather than a psychosis.  The 
psychiatrist acknowledged that he was not a lung specialist 
or cardiovascular specialist, but noted that as a physician, 
in his opinion, it was as likely as not that the veteran's 
cigarette smoking and nicotine addiction were at least a 
contributing factor to his cardiovascular disease.  Whether 
or not it was the primary factor, he did not know.  The 
psychiatrist explained that based on common knowledge among 
physicians, he knew that cigarette smoking and cigarette 
addiction could indeed be a contributory cause of the 
veteran's death; therefore, it was his opinion that it was as 
likely as not that cigarette smoking and addiction to 
nicotine were at least a contributory cause of the veteran's 
death.  The psychiatrist noted that the veteran was awarded 
many medals and commendations, which he believed would 
indicate that the veteran was very likely under severe stress 
under combat conditions.  The psychiatrist reported that he 
found no documents that addressed the veteran's smoking 
habits prior to military service or during military service.  
The psychiatrist therefore maintained that the answer to 
whether the veteran clearly and unmistakenly entered service 
with a pre-existing nicotine addiction was not clear from the 
record.  The psychiatrist indicated that it was also not 
clear whether the veteran had nicotine addiction during 
service.  The psychiatrist noted that it did seem that the 
veteran was a heavy smoker after service-to the extent that 
it seemed as likely as not that he was addicted to nicotine 
after his military discharge.  


III.  	Pertinent Laws and Regulations

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In that opinion, the GC stated that a 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  Specifically, the GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence. VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300 (2004).  This provision, however, 
only applies to claims filed after June 9, 1998, and 
therefore does not affect the appellant's claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Additionally, certain chronic diseases, 
including cardiovascular disease and carcinoma, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.   38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection may also be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2004).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2004).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2004).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Therefore, in order to establish service connection for a 
veteran's death due directly to in-service tobacco use or 
secondarily to nicotine dependence, the record must include 
competent medical evidence that death resulted from in-
service tobacco use, or that nicotine dependence was acquired 
in service and nicotine dependence caused or materially or 
substantially contributed to death.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, medical evidence is 
required).


IV.	Analysis

The Board notes that during the veteran's lifetime, service 
connection was reportedly in effect for a digestive system 
disorder, residual of gall bladder removal, rated as 10 
percent disabling.  The Certificate of Death lists the 
veteran's immediate cause of death as cardiac arrest due to 
or as a consequence of myocardial infarction.  No autopsy was 
performed.  The April 2004 VA examiner opined that the 
veteran's left lower lobe pneumonia attributable to laryngeal 
carcinoma was as likely as not a major contributing factor to 
the veteran's death.  The VA examiner added that the acute 
myocardial infarction was the associated cause of death and 
might have been the veteran's terminal event.  There is no 
competent medical evidence that shows that the veteran's 
cause of death was related to his reported service-connected 
digestive disorder.

The evidence does not show that the veteran's purported use 
of tobacco products during service caused his death.  The 
veteran's service medical records do not contain any entries 
that indicated that he smoked cigarettes during service.  The 
service medical records also showed no findings of laryngeal 
carcinoma, left lower lobe pneumonia, or cardiovascular 
disease, attributable to tobacco use in service.  Thus, there 
is no contemporaneous evidence that the veteran's purported 
use of tobacco in service, in and of itself, directly caused 
the veteran's fatal cardiac arrest, myocardial infarction, 
left lower lobe pneumonia, and laryngeal carcinoma.  There is 
also no competent medical opinion relating the veteran's 
fatal cardiac arrest, myocardial infarction, left lower lobe 
pneumonia, and laryngeal carcinoma, to the veteran's 
purported in-service tobacco use from August 1943 to April 
1946, as opposed to documented decades of post-service 
tobacco use.  Therefore, the Board finds no basis in the 
current evidence of record for concluding that the veteran's 
purported use of tobacco products during service caused his 
death. 

The evidence does not show that the veteran's cause of death 
was secondary to nicotine dependence acquired during service.  
The appellant essentially contends that the veteran did not 
begin smoking until he was on active duty; that he was 
unable, due to the addictive quality of nicotine in tobacco 
products, to stop smoking following his active service; and 
that the veteran's continuous smoking over the years caused 
his death.  The appellant has asked for due consideration of 
the presumption of soundness provided under 38 U.S.C.A. 
§ 1111, as well as the 
enhanced standard provided in 38 U.S.C.A. § 1154(b), for 
veterans who engaged in combat with the enemy during service. 

In regard to the first element of the three elements required 
to establish service connection for the cause of a veteran's 
death secondary to nicotine dependence, as previously noted, 
nicotine dependence is considered a disease for purposes of 
the laws governing veterans' benefits.  

In regard to the second element, the veteran's service 
medical records do not note a finding of or diagnosis of 
nicotine dependence during service.  The April 2004 VA heart 
examiner and the March 2004 VA psychiatrist were unable to 
determine that the veteran acquired nicotine dependence 
during service.  Thus, there is no competent medical evidence 
that the veteran's nicotine dependence, noted in a March 1993 
VA treatment record, was acquired in service.

According to statements the veteran made during the course of 
medical treatment, the veteran began smoking cigarettes prior 
to his entry into service.  Lay statements from the veteran's 
aunt and uncle indicate that the veteran started smoking 
during service.  An acquaintance of the veteran, [redacted],  
reported that he never witnessed or heard that the veteran 
smoked in the years, 1933, 1934, 1938, and 1946.  

The Board notes that the every veteran is presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects, infirmities, or disorders noted 
at that time or where clear and unmistakable evidence 
demonstrates that the disability or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.  The service enlistment 
examination report shows that a question concerning the 
veteran's use of tobacco products was not asked, nor was 
information on tobacco use volunteered by the veteran.   As 
previously discussed, the service medical records are 
completely devoid of any history of the veteran's use of 
tobacco products during service.  Consequently, both the 
April 2004 VA heart examiner and the March 2004 VA 
psychiatrist concluded that they were unable to find that the 
veteran clearly and unmistakably entered service with a pre-
existing nicotine addiction or that the veteran's nicotine 
dependence arose during service.  While the appellant and the 
veteran's aunt and uncle maintain that the veteran started 
smoking in service, even if ultimately shown to be true, such 
an allegation is not tantamount to concluding that the 
veteran became chemically addicted to nicotine while in the 
military, which is an essential element of the claim.  The 
question of onset of nicotine dependence is a medical issue.  
Parker v. Principi, 15 Vet. App. 407, 411 (2002).  As the 
appellant, and the veteran's aunt and uncle are all laymen, 
they do not possess the requisite medical expertise needed to 
either render a diagnosis or offer opinions on medical 
causation, and moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

For the same foregoing reasons, the question of whether the 
veteran engaged in combat with the enemy is irrelevant.  The 
appellant's statements as well as  affidavits from the 
veteran's aunt or uncle cannot support an award for service 
connection of the cause of a veteran's death secondary to 
nicotine dependence under 38 U.S.C.A. § 1154(b) (West 2002).  
Even assuming, without deciding, that the veteran began 
smoking in service due to the stress of the conditions of his 
service aboard the U.S.S. Liddle and U.S.S. Yosemite, the lay 
statements, in and of themselves, may not establish that the 
veteran became clinically addicted to nicotine during service 
aboard these vessels.  It is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions on the diagnosis of and the onset 
of nicotine dependence.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

As the Board finds that the evidence does not show that the 
veteran acquired a nicotine dependence during service, the 
Board need not reach the third element of whether an in-
service acquired nicotine dependence may be considered the 
proximate cause of death resulting from the use of tobacco 
products by the veteran.  In conclusion, the Board finds no 
basis in the current evidence of record that the veteran's 
cause of death was secondary to nicotine dependence acquired 
during service. 
 
That the veteran's cause of death cannot be established as 
the result of a service- connected disability, or the result 
of the use of tobacco products during service, or due to 
nicotine dependence acquired in military service, does not 
preclude an evaluation as to whether the veteran's cause of 
death was related to his military service on a direct basis 
under 38 C.F.R. § 3.303 (2004), or on a presumptive basis for 
a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

The service medical records show that the veteran was not 
diagnosed with laryngeal cancer, left lower lobe pneumonia, 
or cardiovascular disease during service.  Thus, the 
veteran's laryngeal carcinoma, left lower lobe pneumonia, or 
cardiovascular disease may not be established as related to 
his military service on a direct basis under 38 C.F.R. 
§ 3.303 (2004).  

The service medical records and post-service treatment 
records show that laryngeal carcinoma or cardiovascular 
disease did not manifest to a compensable degree within one-
year from the veteran's discharge from service.  Rather, the 
veteran was diagnosed with laryngeal carcinoma in May 1994 
and treatment records do not show the onset of cardiovascular 
disease until many years after the veteran's discharge from 
service.  Thus, the veteran's laryngeal carcinoma or 
cardiovascular disease may not be presumed to have been 
incurred in service under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

There is also no medical evidence that otherwise establishes 
that laryngeal carcinoma, left lower lobe pneumonia, and 
cardiovascular disease were incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

As the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include whether it was as the result of the use of tobacco 
products during service or due to nicotine dependence 
acquired in military service is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


